              Case 2:21-cr-00129-TLN Document 13 Filed 07/26/21 Page 1 of 4


 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     BYRON ROBERTSON
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                        Case No.: 2:21-cr-129 TLN
12
                   Plaintiff,
13
     vs.                                              STIPULATION AND ORDER
14                                                    CONTINUING STATUS CONFERENCE
     BYRON ROSHAWN ROBERTSON,                         AND EXCLUDING TIME UNDER THE
15                                                    SPEEDY TRIAL ACT
16                 Defendant.
                                                      Date:       July 29, 2021
17                                                    Time:        9:30 a.m.
                                                      Court:      Hon. Troy L. Nunley
18

19

20

21

22          Plaintiff United States of America by and through Assistant United States Attorney Justin
23
     Lee, and Attorney Todd D. Leras on behalf of Defendant Byron Robertson, stipulate as follows:
24
            1. This matter is presently set for an initial status conference on July 29, 2021. On July
25
               22, 2021, the Court approved the request of Attorney Todd D. Leras to substitute into
26

27             this case as counsel in place of Assistant Federal Defender Benjamin D. Galloway.
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:21-cr-00129-TLN Document 13 Filed 07/26/21 Page 2 of 4


 1        2. This case involves a felon in possession of ammunition charge stemming from a
 2
             traffic stop in Sacramento County. Defendant appeared for arraignment on the charge
 3
             contained in the Indictment on July 1, 2021. The Sacramento Federal Defender’s
 4
             Office was appointed to represent Mr. Robertson. The Federal Defender requested to
 5

 6           set the initial status conference before this Court on July 29, 2021. The government

 7           has provided written reports and other discovery information to the Federal
 8
             Defender’s Office. The Federal Defender’s Office is preparing those materials to be
 9
             provided to substitute counsel.
10
          3. Prior to requesting to substitute into the case in place of the Federal Defender’s
11

12           Office, Attorney Todd D. Leras met with Mr. Robertson at the Sacramento County

13           Main Jail, where Mr. Robertson is being held in pre-trial detention. The purpose of
14
             that meeting was, among other things, to review the charge in the Indictment and
15
             obtain Mr. Robertson’s written consent to the substitution request.
16
          4. Due to counsel’s substitution request occurring exactly one week before the initial
17

18           status conference, substitute defense counsel needs additional time to review the

19           discovery, discuss potential defenses with Mr. Robertson, and to undertake defense
20
             investigation. Defendant Robertson therefore requests to continue this matter to
21
             September 9, 2021. The government does not oppose the request.
22
          5. Given the need for additional time for discovery review and to conduct defense
23

24           investigation, Defendant Robertson further requests to exclude time between July 29,

25           2021 and September 9, 2021, inclusive, under Local Code T-4.
26
          6. Attorney Todd D. Leras represents and believes that failure to grant additional time as
27
     ORDER CONTINUING STATUS
28   CONFERENCE
               Case 2:21-cr-00129-TLN Document 13 Filed 07/26/21 Page 3 of 4


 1              requested would deny Defendant Robertson the reasonable time necessary for
 2
                effective preparation, considering the exercise of due diligence.
 3
            7. Based on the above-stated facts, Defendant Robertson requests that the Court find
 4
                that the ends of justice served by continuing the case as requested outweigh the best
 5

 6              interest of the public and the Defendant in a trial within the time prescribed by the

 7              Speedy Trial Act.
 8
            8. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
 9
                seq., within which trial must commence, the time period of July 29, 2021 to
10
                September 9, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. §
11

12              3161(h)(7)(A), and (B) (iv) [Local Code T-4] because it results from a continuance

13              granted by the Court at Defendant Robertson’s request on the basis that the ends of
14
                justice served by taking such action outweigh the best interest of the public and the
15
                Defendant in a speedy trial.
16
            9. Nothing in this stipulation and order shall preclude a finding that other provisions of
17

18              the Speedy Trial Act dictate that additional time periods are excludable from the

19              period within which a trial must commence.
20
            Assistant U.S. Attorney Justin Lee has reviewed this proposed order and authorized Todd
21
     Leras via email to sign it on his behalf.
22

23
     DATED: July 23, 2021                                 PHILLIP A. TALBERT
24                                                        Acting United States Attorney

25                                                        By      /s/ Todd D. Leras for
                                                                  JUSTIN LEE
26
                                                                  Assistant United States Attorney
27
     ORDER CONTINUING STATUS
28   CONFERENCE
               Case 2:21-cr-00129-TLN Document 13 Filed 07/26/21 Page 4 of 4


 1   DATED: July 23, 2021
                                                          By      /s/ Todd D. Leras
 2
                                                                  TODD D. LERAS
 3                                                                Attorney for Defendant
                                                                  BYRON ROBERTSON
 4

 5

 6

 7
                                                  ORDER
 8

 9          BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is

10   hereby ordered that the status conference in this matter, scheduled for July 29, 2021, is vacated.
11
     A new status conference is scheduled for September 9, 2021, at 9:30 a.m. The Court further
12
     finds, based on the representations of the parties and Defendant Robertson’s request, that the
13
     ends of justice served by granting the continuance outweigh the best interests of the public and
14

15   the Defendant in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. §

16   3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking into
17
     consideration the exercise of due diligence for the period from July 29, 2021, up to and including
18
     September 9, 2021.
19
            IT IS SO ORDERED.
20

21   DATED: July 26, 2021
                                                            Troy L. Nunley
22                                                          United States District Judge
23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
